DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 28, 2020 for the patent application 16/078,540 originally filed on August 21, 2018. Claims 24, 52, and 54 are amended. Claims 1-23 and 33 are canceled. Claims 24, 52, and 54 are independent. Claims 24-32 and 34-54 remain pending. The first office action of September 3, 2020 is fully incorporated by reference into this Final Office Action.

Specification
The amendment to the abstract of the disclosure is acknowledged and accepted by the examiner. 

Terminal Disclaimer
The terminal disclaimers filed on October 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/078,531 and 16/078,548 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Amendment


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-32 and 34-54 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 24 is directed to “method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the claims are reasonably understood as “mental processes,” which require the following limitations: “repeatedly generating random data pertaining to a user interface element; associating said random data with a specific user profile from among a plurality of user profiles stored in a database; in response to a user logging into the specific profile, receiving a request for said random data associated with the specific user profile; and in response to the request, providing said random data pertaining to said user interface element, said user interface element allowing a user, using a first software section or a user interface thereof, upon activation of said user interface element to access a second software section or a user interface thereof for educating the user by gamification; and marking the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a client apparatus” and “a server apparatus” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a client apparatus” and “a server apparatus” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 25-32 and 34-51 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 25-32 and 34-51 are also rejected under 35 U.S.C. § 101, based on their dependencies to independent claim 24. Therefore, claims 24-32 and 34-51 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 52 is directed to “method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the claims are reasonably understood as “mental processes,” which require the following limitations: “in response to a user logging into a specific user profile, repeatedly checking whether random data associated with the specific user profile has been generated; receiving said generated random data pertaining to said user interface element, the random data and associated with the specific user profile from among a plurality of user profiles stored in a database, said user interface element allowing a user, using a first software section or a user interface thereof, upon activation of said user interface element to access a second software section or a user interface thereof for educating the user by gamification; and providing a notification that said user interface element has been activated, marking the generated random data pertaining to said user interface element as used in response to the notification.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a client apparatus” and “a server apparatus” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a client apparatus” and “a server apparatus” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claim 53 does not provide a practical application and is insufficient to amount to significantly more than the judicial exception. As such, dependent claim 53 is also rejected under 35 U.S.C. § 101, based on its dependency to independent claim 52. Therefore, claims 52 and 53 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 54 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including “repeatedly generate random data pertaining to a user interface element and associate said random data with a specific user profile from among a plurality of user profiles stored in a database; and repeatedly check, in response to a user logging into the specific user profile, whether said random data pertaining to said user interface element and associated with the specific user profile has been generated and receive said generated random data pertaining to said user interface element, said user interface element allowing a user, using a first software section or a user interface thereof, upon activation of said user interface element to access a second software section or a user interface thereof for educating the user by gamification, marking the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a client apparatus” and “a server apparatus” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a client apparatus” and “a server apparatus” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-30, 32, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzy et al. (hereinafter Hamzy; US 6,636,247), in view of Virine et al. (hereinafter Virine; US 6,487,390), and in further view of Suzuki et al. (hereinafter Suzuki; US 2003/0078833).
Regarding claim 24 (Currently Amended), Hamzy discloses method, said method performed by a server apparatus and comprising: 
repeatedly generating random data pertaining to a user interface element to be produced by the client apparatus (Hamzy col. 6 lines 3-6, “the hyperlink to proceed to the desired page is randomly located within each consecutive advertisement that is presented to the user.”; Hamzy col. 4 lines 30-40, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304.”); and 
in response to the request, providing said random data pertaining to said user interface element to the client apparatus, said user interface element allowing a user of the client apparatus, using a first software section or a user interface thereof, upon activation of said user interface element to access a second software section or a user interface thereof for educating the user by gamification (Hamzy col. 4 lines 30-59, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304. Distributed data processing system 300 may include additional servers, such as advertisement server 314, which places advertisements to a user in response to a request”, the data, applications, and advertisements are provided by servers to clients over a network; Hamzy col. 6 lines 1-34, “Contained within the advertisement is the URL of interest 606, which must be clicked on in order to proceed. The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display… sending of a randomly placed link”, random data transmitted by the server. Clicking the URL of interest causes the URL to launch. Note that the URL of interest may point to a location “for educating the user by gamification”).
Hamzy may not explicitly teach for educating a user of a client apparatus by gamification. However, this is a statement of intended use provided in the preamble of the claim and not an explicit limitation. Furthermore, “educating a user” and “by gamification” are vague in meaning and can be 
Hamzy does not explicitly teach associating said random data with a specific user profile from among a plurality of user profiles stored in a database; in response to a user logging into the specific profile on the client apparatus, receiving a request from the client apparatus for said random data associated with the specific user profile. 
However, Virine discloses associating said random data with a specific user profile from among a plurality of user profiles stored in a database; in response to a user logging into the specific profile on the client apparatus, receiving a request from the client apparatus for said random data associated with the specific user profile (Virine col. 9 lines 1-14, “In the preferred embodiment, the demographic profile of the user is stored and looked up in a database in the local server”; also Virine Figs. 7A-B and col. 14 lines 27-49, “FIG. 7 shows a flowchart 700 for the selection of demographically targeted information, such as advertisements. In step 701, the demographic profile of a user is selected based on the user logon information… it is not desirable to present the user with the same advertisements especially the same advertisements in the same sequence every time the user logs on. Accordingly, a subset of advertisements is selected for presentation to the user… the user may see certain advertisements more frequently because of random selection of the advertisements from the subset as discussed below with regard to step 714.”).
Virine is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include associating said random data with a specific user profile from among a plurality of user profiles stored in a database; in response to a user logging into the specific profile on 
Hamzy does not explicitly teach marking the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element. 
However, Suzuki discloses marking the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element (Suzuki Fig. 6, item 36, showing displaying sponsor advertisements; also Suzuki [0098], when a user clicks the character string link, a status flag is updated in the database).
Suzuki is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include marking the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element, as taught by Suzuki, so that there is a record of which messages were seen and clicked by the user (Suzuki [0064]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 25 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that the first software section provides a work environment to said user (see Hamzy Abstract, wherein the first software section is a web browser window. Note that “work environment” is not concretely defined in the instant disclosure. Therefore, a web browser window can reasonably be interpreted as being a work environment).
Regarding claim 26 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that at least one of the first software section and the second software section is or is part of a web application (Hamzy Abstract, the software displays in a web browser).
Regarding claim 27 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that said random data pertaining to said user interface element is generated periodically (Hamzy Claim 19, “a computer readable medium for displaying advertisements on the Internet, comprising: means responsive to a request for a web page, for retrieving an advertisement associated with the web page; means for non-predictively embedding a control in the advertisement for proceeding to the web page”, note that “displaying advertisements” is in plural form. Random [non-predictive] data defining parameters of the user interface element [control] is generated periodically [whenever a request for a web page is made]).
Regarding claim 28 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that said random data pertaining to said user interface element is generated to be within a predetermined range (Hamzy col. 6 lines 15-34, “3. Count the number of words sentences or paragraph within the advertisement text; 4. Select a random number between 1 and the number which is generated from step 3; 5. Output the advertisement counting until the random number is reached”, the predetermined range is between 1 and the number of words within the advertisement text).
Regarding claim 29 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that said random data pertaining to said user interface element is representative of a position of said user interface element (Hamzy col. 6 lines 15-34, “3. Count the number of words sentences or paragraph within the advertisement text; 4. Select a random number between 1 and the number which is generated from step 3; 5. Output the advertisement counting until the random number is reached”, the random number represents the display position of the user interface element).
Regarding claim 30 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that said user interface element is a graphical user interface element (Hamzy col. 2 lines 15-18, “Within the display of the advertisement is embedded a randomly placed control function for proceeding from the advertisement to the web page of interest”).
Regarding claim 32 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that said method further comprises determining whether said user interface element has been activated by said user (Hamzy col. 6 lines 1-34, “Contained within the advertisement is the URL of interest 606, which must be clicked on in order to proceed. The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display”, a user clicking the URL of interest causes the URL to be activated).
Regarding claim 46 (Previously Presented), Hamzy and Virine in view of Suzuki discloses that said method is performed for a plurality of users (Hamzy col. 4 lines 30-40, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304.”).

Claims 31 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzy and Virine, in view of Suzuki, and in further view of Potlapally et al. (hereinafter Potlapally; US 2014/0244785).
Regarding claim 31 (Previously Presented), Hamzy and Virine in view of Suzuki does not explicitly teach that said random data pertaining to said user interface element is only generated and/or provided during a predetermined time period representing a game segment. Hamzy does disclose waiting for a predetermined time period to elapse before enabling a previously disabled user interface element (control function), but does not explicitly disclose that the random data defining the user interface element is generated or transmitted during a predetermined time period (see Hamzy Claim 10).

Potlapally is analogous to Hamzy and Virine in view of Suzuki, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy and Virine in view of Suzuki, to include that said random data pertaining to said user interface element is only generated and/or provided during a predetermined time period representing a game segment, as taught by Potlapally, because pulling data from a server was a common and well-known method of getting data onto a client device before the effective filing data of the claimed invention (see Potlapally [0023], describing push and pull models for acquiring random data). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 52 (Currently Amended), Hamzy discloses method…, said method performed by a client apparatus and comprising: 
…the random data pertaining to a user interface element to be produced by the client apparatus; receiving said generated random data pertaining to said user interface element from the server apparatus, the random data generated by the server apparatus,… said user interface element allowing a user of the client apparatus, using a first software section or a user interface thereof, upon activation of said user interface element to access a second software section or a user interface thereof for educating the user by gamification (Hamzy col. 4 lines 30-59, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304. Distributed data processing system 300 may include additional servers, such as advertisement server 314, which places advertisements to a user in response to a request”, the data, applications, and advertisements are provided by servers to clients over a network; Hamzy col. 6 lines 1-34, “Contained within the advertisement is the URL of interest 606, which must be clicked on in order to proceed. The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display… sending of a randomly placed link”, random data transmitted by the server. Clicking the URL of interest causes the URL to launch. Note that the URL of interest may point to a location “for educating the user by gamification”).
Hamzy may not explicitly teach for educating a user of a client apparatus by gamification. However, this is a statement of intended use provided in the preamble of the claim and not an explicit limitation. Furthermore, “educating a user” and “by gamification” are vague in meaning and can be interpreted numerous ways in light of the disclosure. The instant specification does not offer any concrete definitions (only examples are provided) for the aspects of “gamifying”, “educating a user”, or “game”.  As such, these terms must be interpreted under the broadest reasonable interpretation using the common meanings of the words.
Hamzy does not explicitly teach repeatedly checking whether random data… has been generated by a server apparatus. Hamzy teaches using random data from a server to display a user interface element (Hamzy col. 6 lines 3-6, “the hyperlink to proceed to the desired page is randomly located within each consecutive advertisement that is presented to the user.”; Hamzy col. 4 lines 30-40, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304.”). However, Hamzy does not specify whether the random data is retrieved from the server via a push (receiving data from server) or pull (requesting data from server) process.

Potlapally is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include repeatedly checking whether random data associated with the specific user profile has been generated by a server apparatus, as taught by Potlapally, because pulling (requesting) data from a server was a common and well-known method of getting data onto a client device before the effective filing data of the claimed invention (see Potlapally [0023], describing push and pull models for acquiring random data). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Hamzy does not explicitly teach in response to a user logging into a specific user profile on the client apparatus,… random data associated with the specific user profile…, the random data… associated with the specific user profile from among a plurality of user profiles stored in a database.
However, Virine discloses in response to a user logging into a specific user profile on the client apparatus,… random data associated with the specific user profile…, the random data… associated with the specific user profile from among a plurality of user profiles stored in a database (Virine col. 9 lines 1-14, “In the preferred embodiment, the demographic profile of the user is stored and looked up in a database in the local server”; also Virine Figs. 7A-B and col. 14 lines 27-49, “FIG. 7 shows a flowchart 700 for the selection of demographically targeted information, such as advertisements. In step 701, the demographic profile of a user is selected based on the user logon information… it is not desirable to present the user with the same advertisements especially the same advertisements in the same sequence every time the user logs on. Accordingly, a subset of advertisements is selected for presentation to the user… the user may see certain advertisements more frequently because of random selection of the advertisements from the subset as discussed below with regard to step 714.”).
Virine is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include in response to a user logging into a specific user profile on the client apparatus,… random data associated with the specific user profile…, the random data… associated with the specific user profile from among a plurality of user profiles stored in a database, as taught by Virine, in order to provide information on an individual basis to users (Virine col. 1 lines 31-41). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Hamzy does not explicitly teach providing a notification to the server apparatus that said user interface element has been activated, wherein the server apparatus marks the generated random data pertaining to said user interface element as used in response to the notification. 
However, Suzuki discloses providing a notification to the server apparatus that said user interface element has been activated, wherein the server apparatus marks the generated random data pertaining to said user interface element as used in response to the notification (Suzuki Fig. 6, item 36, showing displaying sponsor advertisements; also Suzuki [0098], when a user clicks the character string link, a status flag is updated in the database).
Suzuki is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include providing a notification to the server apparatus that said user interface element has been activated, wherein the server apparatus marks the generated random data pertaining to said user interface element as used in response to the notification, as taught by Suzuki, so that there is a record of which messages were seen and clicked by the user (Suzuki [0064]). Doing so is a 
Regarding claim 53 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Potlapally teaches that said method further comprises displaying said user interface element to said user in accordance with the generated random data (Hamzy col. 6 lines 3-6, “the hyperlink to proceed to the desired page is randomly located within each consecutive advertisement that is presented to the user.”).
Regarding claim 54 (Currently Amended), Hamzy discloses a system comprising: 
a server apparatus configured to repeatedly generate random data pertaining to a user interface element (Hamzy col. 6 lines 3-6, “the hyperlink to proceed to the desired page is randomly located within each consecutive advertisement that is presented to the user.”; Hamzy col. 4 lines 30-40, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304.”); and 
a client apparatus configured to receive said generated random data pertaining to said user interface element from the server apparatus, said user interface element allowing a user of the client apparatus, using a first software section or a user interface thereof, upon activation of said user interface element to access a second software section or a user interface thereof… (Hamzy col. 4 lines 30-59, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304. Distributed data processing system 300 may include additional servers, such as advertisement server 314, which places advertisements to a user in response to a request”, the data, applications, and advertisements are provided by servers to clients over a network; Hamzy col. 6 lines 1-34, “Contained within the advertisement is the URL of interest 606, which must be clicked on in order to proceed. The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display… sending of a randomly placed link”, random data transmitted by the server. Clicking the URL of interest causes the URL to launch.).
Hamzy may not explicitly teach for educating the user by gamification. However, this is a statement of intended use. “educating a user” and “by gamification” are vague in meaning and can be interpreted numerous ways in light of the disclosure. The instant specification does not offer any concrete definitions (only examples are provided) for the aspects of “gamifying”, “educating a user”, or “game”.  As such, these terms must be interpreted under the broadest reasonable interpretation using the common meanings of the words. Note that the URL of interest taught by Hamzy may point to a location “for educating the user by gamification”.
Hamzy does not explicitly teach repeatedly check… whether said random data pertaining to said user interface element… has been generated by the server apparatus. Hamzy teaches using random data from a server to display a user interface element. However, Hamzy does not specify whether the random data is retrieved from the server via a push (receiving data from server) or pull (requesting data from server) process.
However, Potlapally discloses repeatedly check… whether said random data pertaining to said user interface element… has been generated by the server apparatus (Potlapally Abstract and [0059], client devices pulling random data from servers).
Potlapally is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include repeatedly check… whether said random data pertaining to said user interface element… has been generated by the server apparatus, as taught by Potlapally, because pulling (requesting) data from a server was a common and well-known method of getting data onto a client device before the effective filing data of the claimed invention (see Potlapally [0023], describing 
Hamzy does not explicitly teach associate said random data with a specific user profile from among a plurality of user profiles stored in a database… a user logging into the specific user profile on the client apparatus… said random data… associated with the specific user profile.
However, Virine discloses associate said random data with a specific user profile from among a plurality of user profiles stored in a database… a user logging into the specific user profile on the client apparatus… said random data… associated with the specific user profile (Virine col. 9 lines 1-14, “In the preferred embodiment, the demographic profile of the user is stored and looked up in a database in the local server”; also Virine Figs. 7A-B and col. 14 lines 27-49, “FIG. 7 shows a flowchart 700 for the selection of demographically targeted information, such as advertisements. In step 701, the demographic profile of a user is selected based on the user logon information… it is not desirable to present the user with the same advertisements especially the same advertisements in the same sequence every time the user logs on. Accordingly, a subset of advertisements is selected for presentation to the user… the user may see certain advertisements more frequently because of random selection of the advertisements from the subset as discussed below with regard to step 714.”).
Virine is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include associate said random data with a specific user profile from among a plurality of user profiles stored in a database… a user logging into the specific user profile on the client apparatus… said random data… associated with the specific user profile, as taught by Virine, in order to provide information on an individual basis to users (Virine col. 1 lines 31-41). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Hamzy does not explicitly teach wherein the server apparatus marks the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element. 
However, Suzuki discloses wherein the server apparatus marks the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element (Suzuki Fig. 6, item 36, showing displaying sponsor advertisements; also Suzuki [0098], when a user clicks the character string link, a status flag is updated in the database).
Suzuki is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include wherein the server apparatus marks the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element, as taught by Suzuki, so that there is a record of which messages were seen and clicked by the user (Suzuki [0064]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 34-44 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzy and Virine, in view of Suzuki, and in further view of Kirwin (US 2005/0165645).
Regarding claim 34 (Previously Presented), Hamzy and Virine in view of Suzuki does not explicitly teach that said method further comprises providing education data associated with said second software section for testing said user with a test, if it is determined that said user has activated said user interface element.
Kirwin teaches testing a user on a web page with education data (Kirwin [0012], “retail staff members are tested using (potentially Web-based) edu-games. A first edu-game is presented to a first recipient at a first location.”).

Regarding claim 35 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises performing an action related to a game associated with said second software section when a user has passed said test based on said education data associated with said second software section (Kirwin [0068], “the edu -game can include 6 questions and the retail staff member may be required to correctly answer 4 out of 6 questions to pass the edu -game. The retail staff member can also be ranked and earn incentives based on a total cumulative time that is determined after all the questions of each edu -game have been successfully completed.”, cumulative time calculated after user passes test).
Regarding claim 36 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said performing of said game related action comprises generating, storing, updating and/or providing game data associated with said game associated with said second software section (Kirwin [0068], “the edu -game can include 6 questions and the retail staff member may be required to correctly answer 4 out of 6 questions to pass the edu -game. The retail staff member can also be ranked and earn incentives based on a total cumulative time that is determined after all the questions of each edu -game have been successfully completed.”, cumulative time is provided).
Regarding claim 37 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises increasing a score associated with said user if it is determined that said user has achieved a predetermined aim in said game (Kirwin [0068], “the edu -game can include 6 questions and the retail staff member may be required to correctly answer 4 out of 6 questions to pass the edu -game. The retail staff member can also be ranked and earn incentives based on a total cumulative time that is determined after all the questions of each edu -game have been successfully completed.”, a passing score is achieved if the user answers 4 out of 6 questions. Cumulative time also used to score.).
Regarding claim 38 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises providing or triggering providing additional game related options to said user in dependence of the state of the game (Kirwin [0079], “In the instance that the retail staff member failed the edu -game, the retail staff member is presented with their score, any incentive earned, and notified of the need to retake the edu -game (360). Next, the retail staff member is presented with the option of selecting an additional edu -game to take, or retake (365) as the case may be.”).
Regarding claim 39 (Previously Presented Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises testing or triggering testing said user based on said education data associated with said second software section (Kirwin [0012], “retail staff members are tested using (potentially Web-based) edu-games. A first edu-game is presented to a first recipient at a first location.”).
Regarding claim 40 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said education data associated with said second software section for testing said user comprises at least a question to be answered by the user and possible answers to said question (Kirwin [0012], “A first question and a plurality of corresponding possible first answers to the first question are displayed”).
Regarding claim 41 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises displaying or triggering displaying to said user said question to be answered by the user and said possible answers (Kirwin [0012], “A first question and a plurality of corresponding possible first answers to the first question are displayed”).
Regarding claim 42 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises accepting a correct answer to said question given by said user, only if it was given within a predetermined time limit (Kirwin [0012], “A first countdown timer that expires after a first specified period of time is initiated. The first countdown timer indicates how long the first question is to be displayed.”).
Regarding claim 43 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises increasing a score associated with said user, if it is determined that said user has passed said test (Kirwin [0058], “After the retail staff member completes each level of training their score can be recorded in a database.”; also Kirwin [0061], “additional potential incentives that may encourage the retail staff member that has already completed the training modules to retake them in order to achieve a higher score and improve their ranking or receive the additional incentive.”).
Regarding claim 44 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said education data associated with said second software section for testing said user is related to said user's profession, working environment and/or employment (Kirwin Abstract, “Methods and apparatuses for manufacturer to present Web-based edu -games so as to train retail staff member about the manufacturer and its products and to access edu -game data and retail sales data from a database”).
Regarding claim 47 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises determining, among the plurality of users, users meeting a predetermined qualifier; and assigning said users meeting said predetermined qualifier to groups (Kirwin [0087], “The Website can provide sorting or filtering capabilities to the manufacturer or retailer, allowing a manufacturer or retailer to select a group of individuals to communicate with. The retailer or manufacturer can select a group of individuals and send one message to every individual in the group.”).
Regarding claim 48 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said predetermined qualifier requires a user to be among a top scoring fraction of users (Kirwin [0087], “the manufacturer may simply filter the list of retail staff members to select all those who have completed a certain level of training or achieved a certain amount of sales”).
Regarding claim 49 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said determining of users meeting said predetermined qualifier and said assigning of said users meeting said predetermined qualifier to groups is performed periodically (Kirwin [0087], “The Website can provide sorting or filtering capabilities to the manufacturer or retailer, allowing a manufacturer or retailer to select a group of individuals to communicate with.”).
Regarding claim 50 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said method further comprises regularly determining users to receive a reward; and providing information associated with respective rewards to respective users (Kirwin [0087], “For example, the manufacturer may simply filter the list of retail staff members to select all those who have completed a certain level of training or achieved a certain amount of sales and send an email to each representative with a special offer or incentive as a reward for their achievements.”; also Kirwin [0078-0080], users completing edu-games can receive different levels of discounts, awards, and incentives).
Regarding claim 51 (Previously Presented), Hamzy and Virine in view of Suzuki in further view of Kirwin discloses that said determining of users to receive a reward comprises determining users of a top scoring fraction of users (Kirwin [0087], “the manufacturer may simply filter the list of retail staff members to select all those who have completed a certain level of training or achieved a certain amount of sales and send an email to each representative with a special offer or incentive as a reward for their achievements.”; also Kirwin [0078-0080], users achieving higher levels can earn better incentives and rewards).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hamzy and Virine, in view of Suzuki, and in further view of Demers et al. (hereinafter Demers; US 2004/0068536).
Regarding claim 45 (Previously Presented), Hamzy and Virine in view of Suzuki does not explicitly teach that said method further comprises exiting or triggering exiting said second software section or said user interface thereof and returning to said first software section or said user interface thereof.
Demers teaches when a button is clicked on the user interface of a first window, a pop up window (such as a video menu) appears on the display. The pop-up window has a GUI button that triggers exiting of the window and a return to the underlying first window (see Demers Figs. 3 and 4, and [0063], “As depicted in FIG. 4, upon execution of video GUI button 312, video menu 412 may be displayed, with menu navigation control 414. This menu may be minimized or closed via execution of GUI buttons 416 and 418, respectively.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a GUI button for closing a second window and returning to a first window as taught by Demers in the invention of Hamzy and Virine in view of Suzuki because it was a well-known graphical user interface technique prior to the effective filing date of the instant invention.

Response to Arguments
The Applicant’s arguments filed on October 28, 2020 related to claims 24-32 and 34-54 are fully considered, but are not persuasive.  

Rejections under 35 U.S.C. § 101
The applicant respectfully argues “that the claims do not recite an abstract idea in the first place within the meaning of Step 2A, Prong One, of the USPTO guidance.” 
The examiner respectfully disagrees. As previously stated above, the Applicant’s claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes.” 
Specifically, “mental processes” are defined as processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the Applicant’s claims are merely “associating data with a user,” “responding to requests for associated data,” “transmitting data,” “receiving data,” and flagging data.” All of these operations can be performed by a human using some form of human observation, evaluation, or judgement in conjunction with an apparatus to carry out the previously mentioned observation, evaluation, or judgement. As such, an abstract idea within the confines of Step 2A, Prong One are reasonably established. 
Furthermore, claim 24, as previously presented, recites steps for “repeatedly generating random data…” and “providing said random data…”. These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 

The applicant also respectfully argues that the claims integrate “any such allegedly abstract idea into a practical application (Step 2A, Prong Two). Regarding this portion of the subject matter eligibility analysis, the Office Action states that "generating random data and user interface element merely adds insignificant extra-solution activity to the judicial exception because the extra-solution limitations are well known," that "[g]enerating random data is a well-known function in the programming of computer instructions," and that "[u]ser interface elements are also well-known constructs in computers." However, there does not appear to be any basis in the law or guidelines for evaluating the "practical application" prong in this way. Indeed, it is expressly provided in MPEP § 2106.04(d)(I) that whether or not a limitation is "well known" is not relevant for evaluating the practical application prong of Step 2A.”
The examiner respectfully disagrees. The Applicant has misunderstood the rejection. Specifically, as it pertains to “Practical Application,” the Applicant’s claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a client apparatus” and “a wireless or wire bound network” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. Here, there is no mention in the “Practical Application” analysis of whether or not a limitation is “well known.” Likewise, the words  “well known” are not found expressly in “MPEP § 2106.04(d)(1). As such, the argument is not persuasive. 

The applicant further respectfully argues “that the "random data" and "user interface element" are central both to the claimed invention and to the alleged abstract idea and should not be characterized as "insignificant extra-solution activity" in any case.”
The examiner respectfully disagrees. MPEP 2106.04(d) provides that the courts have also identified limitations that did not integrate a judicial exception into a practical application: Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).  
MPEP 2106.05(g) (although part of the Step 2B, “Significantly More” analysis) states, “When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known… (2) Whether the limitation is significant… (3) Whether the limitation amounts to necessary data gathering and outputting…” 
The “random data” and “user interface element” features of the claims are not only well-known, but also recited in the claims in a conventional, generalized usage. The features do not improve the functioning of a computer, or any other technology or technical field. The features are also not significant because they are recited only in a highly generalized way that does not impose meaningful limits on the claims. Furthermore, all uses of the abstract idea, “educating users by gamification,” require some form of “random data” data gathering or “user interface element” data output. As such, the argument is not persuasive.  Therefore, the 35 USC 101 rejection of the claims is not withdrawn.

Rejections under 35 U.S.C. § 103
The applicant respectfully argues “There is nothing in either reference to suggest "marking the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element," nor would this even appear to be possible in Hamzy as the only contemplated randomization appears to be confined to the process of outputting the advertisement and does not entail the persistence of any "random data."”
The examiner respectfully disagrees. Applicant appears to equate the “random data” with the randomly generated location described by Hamzy. However, the examiner equates the “random data” with the entire data structure of the advertisement, as shown in Hamzy Figure 6, item 604. Hamzy column 6 lines 1-34 goes on to disclose the parameters of the random data as “the header,” “placement method,” “the number of words sentences or paragraph within the advertisement text,” “a random number,” “the next page URL,” “the rest of the advertisement,” and “the footer.” The random number specifying a randomly generated location is one parameter defined by the random data, and the random data represents one advertisement.
Suzuki is relied upon for disclosing “marking the generated random data pertaining to said user interface element as used, if it is determined that said user has activated said user interface element.” That is, Suzuki describes that when a user clicks on an advertisement (created using the random data), a 
It is further noted that the claim language does not require the persistence of any random data. The claims only require that generated random data pertaining to a user interface element is marked as used. That is, flagging a database entry corresponding to a clicked advertisement, as disclosed by Suzuki, fulfils this requirement. As such, the argument is not persuasive. Therefore, the 35 USC 103 rejection of the claims is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715